Citation Nr: 9932705	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-03 299 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private medical services provided in association 
with the veteran's outpatient treatment at Arroyo Grande 
Community Hospital in Arroyo Grande, California on October 
28, 1996. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from January 1960 to November 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an December 1996 decision of the 
Medical Administration Service (MAS) of the Sepulveda, 
California, Department of Veterans Affairs Medical Center 
(VAMC), which denied the veteran's claim for payment or 
reimbursement of the cost of unauthorized private medical 
services associated with his outpatient treatment at Arroyo 
Grande Community Hospital in Arroyo Grande, California on 
October 28, 1996. 


REMAND

Upon reviewing the claims files, the Board observes that the 
veteran's claims folder contains a VA Form 23-22, received in 
January 1987, showing that the veteran is represented by the 
California Department of Veterans Affairs.  However, neither 
the January 1998 statement of the case nor the VA Form 1-8 
show that the veteran has representation.  Thus, there is no 
indication that the veteran's representative was provided the 
opportunity to present an argument in this case.  
Accordingly, this case is REMANDED to the VAMC for the 
following:
  
The MAS should furnish the veteran's 
representative, California Department of 
Veterans Affairs, a copy of the statement 
of the case and the opportunity to 
present an argument on the veteran's 
behalf.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




